Citation Nr: 1821024	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-39 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee injury disability.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.  

6.  Entitlement to a rating in excess of 30 percent for a bulbourethral stricture.  

7.  Entitlement to a rating in excess of 10 percent for right Achilles tendonitis residuals.  

8.  Entitlement to a rating in excess of 10 percent for left Achilles tendonitis residuals.  

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claims on appeal.  In October 2014, the RO determined that new and material evidence had been received to reopen the claim of service connection for right knee injury residuals and denied the claim on the merits.  In March 2016, the RO granted a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the post-operative left Achilles tendonitis based on surgical or other treatment necessitating convalescence, effective from January 7, 2016, to May 1, 2016.  The Veteran appeared at a February 2017 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

In October 2017, the RO granted a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the post-operative right Achilles tendonitis based on surgical or other treatment necessitating convalescence, effective from November 10, 2016, to February 28, 2016.  

As to the issue of whether new and material evidence has been received to reopen claim of entitlement to service connection for right knee injury residuals, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO determination in order to establish Board jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  A February 2005 rating decision determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a right knee disability.  The Veteran did not submit a timely notice of disagreement and the February 2005 rating decision is final.  

2.  The additional evidence received since the February 2005 determination that new and material evidence had not been received to reopen the claim of service connection for right knee injury residuals is new and material.  


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a right knee disability  is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim of service connection for right knee injury residuals has been presented.  38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

A June 2001 rating decision denied service connection for right knee injury residuals as "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The Veteran did not submit a timely substantive appeal and the June 2001 rating decision is final.  

The evidence considered in reaching the June 2001 rating decision included service medical records, VA examination records, and written statements from the Veteran.  The service medical records show that the Veteran was treated for a right knee injury.  An April 2000 treatment record reports that the Veteran had sustained a right knee injury while playing basketball.  An impression of a right knee sprain was made.  The report of a February 2001 examination conducted for VA shows that the Veteran was diagnosed with right knee patellar tendonitis.  

New and material evidence pertaining to the issue of service connection for right knee injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the June 2001 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The Veteran subsequently sought to reopen the claim of service connection for right knee injury residuals.  In February 2005, the RO determined that new and material evidence had not been received to reopen the claim for service connection for right knee injury residuals.  The Veteran did not submit a timely notice of disagreement and the February 2005 rating decision is final.  

The evidence considered in reaching the February 2005 determination included VA examination and treatment records, private treatment records, and written statements from the Veteran.  An October 2002 VA treatment record states that the Veteran presented a history of bilateral knee pain.  No knee diagnosis was advanced.  

New and material evidence pertaining to the issue of service connection for right knee injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the February 2005 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The additional evidence received since the February 2005 rating decision includes VA examination and medical records, private clinical documentation, the transcript of the February 2017 Board hearing, and written statements from the Veteran.  The report of an October 2010 VA joint examination notes that the Veteran presented a history of bilateral knee pain since the 1990s.  The Veteran was diagnosed with bilateral patellofemoral pain syndrome with chondromalacia patellae, patella alta, and patellar tendinitis.  At the February 2017 Board hearing, the Veteran testified that VA physicians had told him that the right knee disability was related to the service-connected right and left Achilles tendon disabilities.  

The Board finds that the October 2010 VA joint examination report and the Veteran's February 2017 testimony are of such significance that they raise a reasonable possibility of substantiating the claim for service connection.  That evidence addresses the reason of the previous denial as it shows diagnoses of a recurrent right knee disability and suggests that it is secondary to service-connected disabilities.  As new and material evidence has been received, the claim of entitlement to service connection for right knee injury residuals is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for right knee injury residuals is reopened.  To that extent only, the claim is allowed.  


REMAND

The claim for service connection for a right knee disability has been reopened.  However, the Board finds that further development is needed before the claim can be adjudicated.  

Initially, the Board observes that a July 2010 Social Security Administration (SSA) letter shows that the Veteran was awarded SSA disability benefits.  The evidence considered by the SSA in granting the claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain any records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran asserts that service connection for right knee, left knee, and lumbar spine disabilities is warranted as he initially manifested the claimed disabilities during active service or secondary to the -connected right and left Achilles tendon disabilities.  

The service medical records show that the Veteran sustained an April 2000 in-service right knee injury while playing basketball.  An impression of a right knee sprain was made.  The service records note that the Veteran was treated for lumbar spine complaints including following a January 1994 motor vehicle accident.  The report of the history taken for the November 2000 physical examination for service separation states that the Veteran had "episodes of mechanical back pain treated with NSAIDs and muscle relaxants."  

The October 2010 VA joints examination report states that the Veteran was diagnosed with "bilateral patellofemoral pain syndrome with chondromalacia patellae, patella alta, and patellar tendinitis" and "chronic lumbar sprain with degenerative disc disease, spondylosis, and transistional vertebrae at the last segmented vertebrae."  The examiner commented that "it is less likely than not that the knee problem and the back problem are in any way related, secondary to or caused by the ankle problem of bilateral Achilles tendinitis for which he is service-connected."  The examiner did not address or otherwise provide an opinion as to the relationship, if any, between the diagnosed right knee, left knee, and lumbar spine disabilities and the documented in-service right knee and lumbar spine injuries.  Therefore, that opinion is of limited probative value.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the October 2010 VA examination report, the Board finds that further VA knee and lumbar spine evaluations are needed.  

VA clinical documentation dated after September 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran asserts that an increased rating for a service-connected psychiatric disability is warranted as the disability significantly impacts his daily and vocational activities.  The Veteran was last provided a VA psychiatric examination in May 2013.  Because of the Veteran's contentions as to the increase in severity of service-connected psychiatric symptoms and the over four years since the May 2013VA psychiatric examination, the Board finds that further VA psychiatric evaluation is necessary.  

The Veteran asserts that increased ratings for the service-connected post-operative right Achilles tendon and left Achilles tendon disabilities are warranted as the disabilities have required multiple surgical procedures and significantly interfere with his employment.  

The Veteran was last provided a VA examination which addressed the right and left Achilles tendon disabilities in October 2010.  Because of the Veteran's contentions as to the increase in severity of service-connected symptoms, the multiple associated surgical procedures, and the over seven years since the October 2010 VA examination, the Board finds that further VA examination is necessary to determine the current nature and severity of the service-connected right and left Achilles tendon disabilities.  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Because the claim for TDIU is inextricably intertwined with other claims being remanded, the issue of entitlement to TDIU must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the right knee, left knee, and lumbar spine disabilities and all treatment after September 2017 for service-connected psychiatric, bulbourethral stricture, and right and left Achilles tendon disabilities including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after September 2017.  

3.  Contact the SSA and request that copies of all records developed in association with the Veteran's award of SSA disability benefits for incorporation into the record.  

4.  Schedule the Veteran for a VA joints examination to assist in determining the nature and etiology of any recurrent right knee and left knee disabilities and their relationship, if any, to active service, and the current nature and severity of service-connected right and left Achilles tendonitis disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all knee disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified knee disability had its onset during active service or is related to any incident of service, including a documented in-service right knee injury.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified knee disability is due to or the result of the right and left Achilles tendonitis disabilities or other service-connected disability.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the right and left Achilles tendonitis disabilities or other service-connected disability.  

(e)  Provide ranges of motion for weight-bearing and nonweight-bearing and passive and active motion of the right ankle and the left ankle.  The examiner should state whether there is any additional loss of ankle function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  

(f)  Specifically address the impact of the right and left Achilles tendonitis disabilities on the Veteran's vocational pursuits.  

5.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any recurrent lumbar spine disability and its relationship, if any, to active service or any service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all lumbar spine disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified lumbar spine disability had its onset during active service or is related to any incident of service, including the documented in-service lumbar spine complaints and motor vehicle accident.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified lumbar spine disability is due to or the result of the right and left Achilles tendonitis disabilities or other service-connected disability.  

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the right and left Achilles tendonitis disabilities or other service-connected disability.  

6.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of the service-connected adjustment disorder with depressed mood.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to the levels of occupational and social impairment caused by the adjustment disorder with depressed mood and should describe the frequency and severity of symptoms resulting in those levels of impairment.  The examiner should discuss the impact of the service-connected psychiatric disability on the Veteran's vocational pursuits and should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should describe what type of work and what accommodations would be necessary due to the service-connected disabilities.  

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


